Motion by the resignor, Eric Carlson, for reinstatement as an attorney and counselor-at-law. The resignor was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on April 29, 1998, under the name Eric Russell Carlson. By decision and order of this Court dated April 2, 2009, his application for voluntary resignation was accepted and his name was removed from the roll of attorneys and counselors-at-law. Upon the papers submitted in support of the motion and the papers submitted in relation thereto, it is
Ordered that the motion is granted; and it is further,
Ordered that, effective immediately, Eric Carlson, admitted as Eric Russell Carlson, is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Eric Russell Carlson to the roll of attorneys and counselors-at-law. Prudenti, P.J., Mastro, Rivera, Skelos and Dickerson, JJ., concur.